Citation Nr: 1817576	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968 with additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2018, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction consideration.  38 C.F.R. §§ 19.31, 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is etiologically related to his service.

2. Affording the Veteran the benefit of the doubt, his tinnitus is etiologically related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017). 

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus due to in-service noise exposure.  The Veteran's service personnel record reflects that his military occupational specialty (MOS) while on active duty was as a radioman.  Therefore, in-service noise exposure is conceded.

The Veteran's service treatment records are silent for any complaints, findings, or diagnoses related to hearing loss or tinnitus.  On July 1966 entrance to active duty examination and June 1968 service separation examination, the Veteran's ears were found to be normal on clinical evaluation, and whispered and spoken voice hearing acuity was 15/15 bilaterally; there was no audiometry.

In a May 2011 private audiological examination, testing revealed a hearing loss disability for VA compensation purposes.  The Veteran reported a history of noise exposure and tinnitus.  Mild, sloping to severe sensorineural hearing loss was diagnosed in each ear.

A May 2012 VA audiological examination revealed hearing loss disability for VA compensation purposes.  The examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported having recurrent tinnitus.  The examiner noted that the Veteran reported noticing hearing loss and tinnitus for at least 10 years, and that during his active duty service he was exposed to guns fired from his ship without ear protection and served as a radio operator.  The Veteran also denied any post-service occupational noise exposure.  The examiner opined that she could not provide a medical opinion regarding the Veteran's hearing loss and tinnitus without resorting to speculation because the Veteran's STR's showed only normal whispered voice, and without valid in-service audiograms she cannot determine without speculation whether the Veteran's current hearing loss and tinnitus began as a result of active duty military noise exposure.  

In a March 2013 private audiological examination, puretone thresholds met the criteria for a hearing loss disability.  The Veteran's private ENT, Dr. D.W.G. opined the Veteran has noise-induced sensorineural hearing loss from noise exposure in the military as he has no other source of noise exposure post service.  The provider noted during service he was a radioman and wore headphones, and was subjected to high frequency noises from the headphones as well as generalized noised from guns and cannon fire.  The provider also noted that his hearing loss and tinnitus are consistent with his experience of noise exposure in the military.

In a March 2013 letter, the Veteran's daughter and son-in-law reported that the Veteran constantly complains of ringing in his ears and trouble hearing.  

In an April 2013 letter, the Veteran's wife reported that she has been married to the Veteran for almost 39 years and when she first met him he complained of ringing in his ears and he had trouble hearing.  She described he told her he can hear sounds, but doesn't know where they are coming from and is unable to distinguish sounds unless he is close.  

In an April 2014 letter, the Veteran's private ENT, Dr. S.A.N., opined that based on his review of audiolgical evaluation his hearing loss is more likely than not from his military service in radio communications during a war zone.  

In an October 2016 letter, a private provider opined that the Veteran's chronic tinnitus is more likely than not related to his service in radio communications in a war zone. 

At the February 2018 videoconference hearing, the Veteran testified before the undersigned that he has had hearing loss and tinnitus since service.  He testified that he served as a radioman, which entailed listening to Morse code on headphones for 12 hours shifts.  He testified that he would have ringing in his ears on and off through the course of a shift and he would get headaches from it.  He reported that he first sought treatment in 1969.  He also testified that post-service he worked for the corrections division of a County Sherriff's Office, and twice a year had to qualify on a service weapon.  He described that he had to wear hearing protection during requalification.  The Veteran's wife testified that they have been married for 43 years and he has always had a problem.  She always has to repeat herself.  She also testified that at times his tinnitus is so bad he would jump out of bed because of the noise.  

The Board finds that the credible evidence of record reflects that the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure and therefore, the Board finds that service connection should be awarded.  He is diagnosed with a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, and the Board has conceded the Veteran had noise exposure during service.

The May 2012 VA examiner offered no medical opinion as to likely etiology because she indicated that the etiology of the Veteran's hearing loss could not be determined without mere speculation due to the lack of in-service audiology readings.  Therefore, the only competent medical evidence of record is the private medical opinions in support of the claim.  These opinions are based on a familiarity with the facts of the Veteran's service and supported by clear rationale explaining the reasoning behind the medical conclusions.  The Veteran also provided competent credible testimony about the extent of his noise exposure in-service and the continuation of symptomology since that exposure.  Accordingly, entitlement service connection for bilateral hearing loss is granted. 

The Board also finds that service connection for tinnitus is warranted.  Because tinnitus is "subjective," its existence is generally determined by whether or not the claimant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran testified that he was exposed to acoustic trauma in-service as a radioman, experienced ringing in his ears during service and that it has continued since service.  Affording the Veteran the benefit of the doubt, in consideration of the circumstances of his service and his exposure to loud noise in service and his competent and credible reports of ringing in the ears since to the present time, the Board finds that the Veteran's tinnitus was incurred in service.  Charles, 16 Vet. App at 370.  Accordingly, entitlement to service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


